Case: 22-2271   Document: 11     Page: 1   Filed: 12/28/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         NIAZI LICENSING CORPORATION,
                     Plaintiff

       MICHAEL T. GRIGGS, SARAH M. WONG,
            Sanctioned Parties-Appellants

                            v.

            ST. JUDE MEDICAL S.C., INC.,
                   Defendant-Appellee
                 ______________________

                       2022-2271
                 ______________________

     Appeal from the United States District Court for the
 District of Minnesota in No. 0:17-cv-05096-WMW-BRT,
 Judge Wilhelmina M. Wright.
                 ______________________

                     ON MOTION
                 ______________________

     Before DYK, BRYSON, and PROST, Circuit Judges.
 BRYSON, Circuit Judge.
                          ORDER
Case: 22-2271     Document: 11      Page: 2    Filed: 12/28/2022




 2 NIAZI LICENSING CORPORATION v. ST. JUDE MEDICAL S.C., INC.



      Appellants Michael T. Griggs and Sarah M. Wong,
 plaintiff’s counsel in the underlying action, appeal after be-
 ing sanctioned by the district court in the form of attorneys’
 fees and costs pursuant to 28 U.S.C. § 1927. St. Jude Med-
 ical S.C., Inc., the defendant in the underlying case, moves
 to dismiss for lack of jurisdiction. Appellants oppose.
     This is the second time an appeal from this patent case
 has been filed in this court. In the first appeal, Niazi Li-
 censing Corp. v. St. Jude Med. S.C., Inc., 30 F.4th 1339
 (Fed. Cir. 2022), we, inter alia, reversed the district court’s
 construction of several claim terms and remanded for fur-
 ther proceedings. Following that decision, the district
 court awarded and quantified sanctions against Appellants
 and set out the sanctions award in a formal judgment, but
 the case continues on the merits. This appeal followed.
      We agree with St. Jude that we lack jurisdiction over
 this appeal. We have long held that “an order imposing
 sanctions against an attorney is reviewable [only] after”
 the district court has reached a “final” decision, Sanders
 Assocs., Inc. v. Summagraphics Corp., 2 F.3d 394, 398 (Fed.
 Cir. 1993), i.e., one that “ends the litigation on the merits,”
 Catlin v. United States, 324 U.S. 229, 233 (1945). See Cun-
 ningham v. Hamilton Cnty., 527 U.S. 198, 209–10 (1999)
 (affirming dismissal for lack of jurisdiction over interlocu-
 tory appeal of a sanctions order against a party’s attorney).
 Here, no final decision has been entered and no one here
 disputes that merit proceedings are ongoing.
      Appellants urge the court to find that the sanctions are
 immediately appealable because appellants are non-par-
 ties to the underlying infringement action. That argument,
 however, runs headlong into the Supreme Court’s decision
 in Cunningham v. Hamilton County, 527 U.S. 198 (1999),
 in which the Court determined that an order imposing
 sanctions against a party’s attorney under Rule 37 of the
 Federal Rules of Civil Procedure was not appealable until
 after the district court entered a final judgment.
Case: 22-2271     Document: 11      Page: 3    Filed: 12/28/2022




 NIAZI LICENSING CORPORATION   v. ST. JUDE MEDICAL S.C., INC. 3



      The Court in Cunningham concluded that “[t]he effec-
 tive congruence of interests between clients and attorneys
 counsels against treating attorneys like other nonparties
 for purposes of [immediate] appeal.” Id. at 207. 1 The Court
 further explained that the sanctions order was not review-
 able under the collateral order doctrine, because such a
 “sanctions order often will be inextricably intertwined with
 the merits of the action,” and “[t]o permit an immediate ap-
 peal from such a sanctions order would undermine the very
 purpose of Rule 37(a), which was designed to protect courts
 and opposing parties from delaying or harassing tactics
 during the discovery process.” Id. at 205–08.
     While appellants were not sanctioned under Rule 37,
 that distinction is not legally significant, as there is no ma-
 terial difference in the policies underlying Rule 37 sanc-
 tions and those justifying sanctions under § 1927, which
 similarly authorizes sanctions against counsel who “multi-
 plies the proceedings in any case unreasonably and vexa-
 tiously.” See, e.g., Lippert Components Mfg., Inc. v.
 MOR/Ryde Int’l Inc., Appeal No. 2016-2151 (Fed. Cir. Jul.
 28, 2016), ECF No. 17; Stanley v. Woodford, 449 F.3d 1060,
 1064 (9th Cir. 2006) (collecting cases).
     Accordingly,




     1    Appellants cite to this court’s decisions in Precision
 Specialty Metals, Inc. v. United States, 315 F.3d 1346 (Fed.
 Cir. 2003) and Nisus Corp. v. Perma-Chink Systems, Inc.,
 497 F.3d 1316 (Fed. Cir. 2007), but those cases are inappo-
 site. Both cases held that an attorney may appeal from a
 trial court’s formal reprimand that lacks a monetary com-
 ponent; they do not hold that an attorney who is sanctioned
 for attorneys’ fees can appeal before final judgment.
Case: 22-2271    Document: 11     Page: 4     Filed: 12/28/2022




 4 NIAZI LICENSING CORPORATION v. ST. JUDE MEDICAL S.C., INC.



    IT IS ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.
                                    FOR THE COURT

 December 28, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court


 ISSUED AS A MANDATE: December 28, 2022